 

SOFTWARE LICENSING AGREEMENT

 

THIS SOFTWARE LICENSE AGREEMENT is entered into this June 10, 2016 (“Agreement”)
, by and among ABCG Holdings Ltd., a corporation registered in Malta, EU, as the
licensor (the “Licensor”), and Uneeqo Ltd., a corporation registered in the
United Kingdom, as the licensee (the “Licensee”), and Uneeqo, Inc., a
corporation incorporated in the state of Nevada in the United States and the
sole owner of Licensee (the “Parent Company”). Licensor, Licensee and Parent
Company may be referred to in this Agreement collectively as “Parties” or
individually as a “Party”.

 

WITNESSETH:

 

WHEREAS, Licensor is engaged in the business of designing and developing
computer-related software systems and related products and has created and
developed a set of program instructions in their orginal form (the “Licensed
Source Code”) into a software service called “Nativ Communications” intended to
connect mobile users and companies to communicate in a secure non-intrusive
mobile environment, (the “Licensed Software”);

 

WHEREAS, Licensor holds all right, title and interest in the Source Code and
Software;

 

WHEREAS, Licensee wishes to license the Software and Source Code as the base for
further development of a comprehensive demand marketing system; and

 

WHEREAS, Licensor and Licensee believe it is in their mutual interest and desire
to enter into an agreement whereby Licensee would use Licensor’s Software and
Source Code as the base for further development pursuant to the terms and
conditions hereinafter provided.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in further consideration of the mutual
promises set forth herein, the Parties hereby agree as follows:

 

1. DEFINITIONS.

 

Whenever used in this Agreement, the capitalized terms quoted below will have
the meaning ascribed to them in this Section.

 

  a. “Agreement” means this Software License Agreement.         b. “Copy” or
“Copies” means the Licensed Product (including the components thereof), any
Releases, Error Correction, or Enhancement pertaining thereto, and any
reproductions of the Licensed Product or any Release, Error Correction, or
Enhancement pertaining thereto.

 

  

   

 

  c. “Enhancement” means a modification of the Licensed Software by Licensor
which provides (a) a capability not defined in the Product Specifications or (b)
an improvement in the efficiency of the Licensed Software. Licensor may
designate an Enhancement as “Major” or “Minor” depending on (a) Licensor’s
commercially reasonable assessment of the Enhancement’s value and (b) whether
the Enhancement adds a functional extension to the pre-existing Licensed
Software. An Enhancement may entail a modification to the Product Specifications
and/or the Object Code and/or the Source Code.         d. “Error” means a
failure of the Licensed Software to substantially conform to the Product
Specifications. Provided, however, any nonconformity resulting from Licensee’s
improper use of the Licensed Software, combining or merging the Licensed
Software with software not approved by Licensor for use with the Licensed
Software, or modification of the Licensed Software which has not been performed
by Licensor (other than a change or modification properly made by Licensee
pursuant to instructions contained in the Source Code for the Licensed Software)
shall not be considered an Error.         e. “Error Correction” means a
modification of the Licensed Software by Licensor which corrects Errors
discovered in the Licensed Software and enables the Licensed Software to conform
to the Product Specifications.         f. “Intellectual Property Rights” means
all proprietary information, patents, patent applications, trademarks, trade
names, service marks, certification marks, collective marks, designs, processes,
inventions, licenses, copyrights, know-how and trade secrets of either Party,
including, but not limited to, such rights relating to the origin, design,
manufacture, programming, operations, function, configuration, or service of the
Licensed Product.         g. “Licensed Documentation” means all written
materials, binders, training disks, and other materials supplied by Licensor and
related to the Licensed Software, other than the Licensed Software.         h.
“Licensed Product” means collectively the Licensed Source Code, Licensed
Software and Licensed Documentation.         i. “Licensed Software” means the
computer software identified in Schedule A attached hereto and made a part of
this Agreement, all Error Corrections, Enhancements, and Releases thereof
supplied by Licensor during the term of this Agreement, and all permitted copies
of the foregoing.

 

 2 

   

 

  j. “Licensed Source Code” means the plain text readable computer programming
code, associated procedural code, and supporting documentation for the Licensed
Licensed Software and any Releases, Error Corrections, or Enhancements
pertaining thereto.         k. “Major Enhancement” means a version of the
Licensed Source Code and Licensed Software which contains new features or
substantially improved functions from those contained in the original.        
l. “Operators” means the employees, or agents under the control and direction,
of Licensee, bound by the confidentiality provisions of this Agreement and who
are permitted access to or use of the Licensed Product.         m. “Product
Specifications” means the performance functions of the Licensed Software, as
specifically set forth in the Licensed Documentation.         n. “Release” or
“Releases” means the edition(s) of the Licensed Software subsequent to the
original Licensed Product. A Release may include Licensed Documentation provided
by Licensor for Error Correction or Enhancement.         o. “Territory” means
all the of countiries in the world and their territores and possessions.

 

2. GRANT OF LICENSE.

 

  a. In consideration of $1.00 (the “License Fee”), the Licensor hereby grants
to Licensee a perpetual, exclusive and transferable license to install, execute,
and use the Licensed Product throughout the Territory in support of Licensee’s
business operations and in the manner described in this Agreement. Licensor
reserves all rights in the Licensed Product.

 

3. TERM.

 

  a. This Agreement shall be effective as of the date of execution by the last
of the Parties and shall extend for the period of two (2) years thereafter
(“Initial Term”). Upon expiration of the Initial Term, the license granted under
this Agreement shall automatically renew for successive two (2) year terms
unless either Licensor or Licensee gives written notice to the other of its
intention not to renew the license within 90 days prior to the expiration of the
Initial Term or any renewal term (each a “Renewal Term” and with the Initial
Term, the “Term”).

 

 3 

   

 

4. ACQUSITION OF SOFTWARE AND SOURCE CODE.

 

  a. First Right of Refusal. If Licensor proposes to sell or transfer the
Licensed Product, Licensor shall first provide Licensee with written notice of
such proposal, including all material terms and conditions thereof (the “Sale
Notice”). For thirty (30) days following receipt of the Sale Notice (the “Notice
Period”), Licensee shall have the option, but not the obligation, to purchase
from Licensor the the Licensed Product upon the identical terms and conditions
set forth in the Sale Notice. In the event Licensee elects to purchase the
Licensed Product from Licensor, Licensee shall give written notice of such
election to Licensor within such Notice Period and the Licensor and Licensee
shall negotiate in good faith the terms of a definitive agreement for Licensee’s
purchase of the Software and Source Code (“Acquisition Agreement”). If Licensee
does not elect to purchase the License Product, Licensor may, within the 30-day
period following the expiration of the Notice Period, Transfer the License
Product the proposed transferee or any other transferee, provided that this
transfer shall not be on terms and conditions more favorable to the purchaser
than those contained in the Sale Notice.         b. Option to Acquire Licensed
Product. At any time during the Term of this Agreement, the Licensee shall have
an irrevocable option to purchase the Licensed Product from the Licensor
(“Option”). Upon the Licensee electing to exercise the Option, the Parties shall
negotiate, in good faith, the terms and conditions of the Acquisition Agreement.
        c. Purchase Price in The Event of Acquisition. In the event the Licensor
and Licensee, enter into an Acquisition Agreement, the Parties agree that the
purchase price for the Licensed Product under the Acquisition Agreement shall be
based on a valuation determined by an independent third party unanimously agreed
to by the Parties and the consideration paid for the Licensed Product under the
Acquisition Agreement shall be cash and/or securities of the Licensee and/or the
Parent Company, subject to applicable laws and regulations.

 

 4 

   

 

5. REPRESENTATIONS AND WARRANTIES.

 

  a. Representations and Warranties of Licensor. Licensor hereby represents and
warrants to Licensee that (i) Licensor has the power and authority to enter into
and perform the obligations according to the terms of this Agreement and to
grant all rights contemplated by this Agreement; (ii) Licensor has no
restrictions that would impair its ability to perform its obligations under the
Agreement and has not and will not enter into any agreement that would prevent
it from performing or would violate any of obligations hereunder; (iii) Licensor
is the author and creator of the Licensed Product or has obtained and currently
holds valid and sufficient rights, including the rights under all patents,
trademarks, trade names, inventions, copyrights, know-how, trade secrets, and
other third party proprietary rights, to license the rights granted to Licensee
herein; (iv) the Licensed Product does not and shall not infringe upon, violate,
or constitute misappropriation of any copyright, trademark, trade secret, right
of publicity, right of privacy, moral rights, or any other proprietary rights of
any third party, and no third party patent rights, trademark rights, or other
intellectual property rights that would be infringed by any act contemplated by
this Agreement; (v) no claims, allegations, or notifications from any third
party, or any entity from which Licensor has obtained rights, have been made
that the Licensed Product violates or infringes any copyright, trade secret,
patent, trademark, or any other intellectual property right of any third party;
(vi) the Licensed Product and the distribution thereof shall comply with all
applicable federal, state, and local laws and regulations; (vii) the Licensed
Software will perform in all material respects to the Licensed Product’s
specifications, (viii) the Licensed Software does not contain any viruses or
other computer programming routines or defects that are intended to damage,
detrimentally interfere with or expropriate any system, data, or information;
(ix) the Licensed Product shall be free and clear of all liens, encumbrances,
and claims or demands of third parties and in all material respects, free from
defects, errors, and malfunctions; and (x) the License Software and the delivery
thereof will be free from any error(s) or defect(s) relating to date data
(including leap year calculations), will not generate any invalid and/or
incorrect date-related and will not impair the performance, output or accuracy
of Licensee’s service or products, and (xi) Licensor has the facilities,
experience and expertise necessary to perform all of the services provided for
in this Agreement, and shall perform the services in accordance with the highest
professional and industry standards and this Agreement, in timely manner using
qualified personnel.         b. Representation and Warranties of Licensee.

 

  i. Suitability of Licensed Product. Licensee hereby represents and warrants to
Licensor that (i) Licensee has the full right and power to enter into and
perform the obligations according to the terms of this Agreement; and (ii)
Licensee currently has no restrictions that would impair its ability to perform
its obligations under this Agreement.

 

 5 

   

 

  ii. Notification of Defects. Licensee shall notify Licensor of any material
defect Licensee believes exists in the Licensed Product, and Licensee shall
provide to Licensor all information known or reasonably available to Licensee
regarding the alleged defect.         iii. Third Party Material. With respect to
all computer programs and data and hardware not provided by Licensor and to be
used or reproduced during Licensee’s use of the Licensed Software, Licensee
represents that it has all necessary rights to use or reproduce the computer
programs and that no use of the Licensed Software in connection therewith shall
be made that causes an infringement of the right of any third party.

 

6. LIMITED WARRANTY.

 

  a. Limited Warranty. Licensor represents and warrants that throughout the
applicable warranty period, the Licensed Software will conform in all material
respects to the Licensed Product’s Specifications, and will be free from any
Errors. If Licensee provides notice to Licensor of an Error during the warranty
period, Licensor will correct the Error as promptly as possible, but within
thirty (30) days of receiving the Error notice, at no additional charge or cost
to Licensee. If for any reason Licensor is unable or unwilling to timely correct
a reported Error during the warranty period, then in such event Licensee may
terminate this Agreement upon written notice to Licensor, in which event
Licensee shall return the Licensor and receive a pro-rata refund of the License
Fees. The warranty period with respect to the Licensed Software shall be twelve
(12) months following the date of acceptance of the Licensed Product by
Licensee.         b. EXCEPT AS SET OUT IN THIS AGREEMENT, LICENSOR MAKES NO
OTHER WARRANTIES OR REPRESENTATIONS RELATING TO THE LICENSED SOFTWARE OR ITS
PERFORMANCE OR WITH RESPECT TO THE LICENSED DOCUMENTATION. ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED ARE EXPRESSLY DISCLAIMED AND EXCLUDED.         c. Licensor
shall use commercially available anti-virus-checking software program designed
to eliminate destructive or malicious programs or code (e.g. viruses, Trojan
horse, backdoor programs, worms) which would harm, delete, damage to operation
of the service or any customer system, software, hardware or network.

 

 6 

   

 

  d. Licensor will not have any warranty obligations with respect to any
problems resulting from: (a) improper installation of the Licensed Software by
Licensee or installation by Licensee of the Licensed Software on improper
hardware; (b) modification of the Licensed Software not undertaken or performed
by Licensor; (c) malfunctions in any computer hardware or software or systems
files not provided by Licensor; (d) accident of Licensee; (e) neglect of
Licensee; (f) misuse of the Licensed Software by Licensee; (g) use of the
Licensed Software with data of any entity other than Licensee; or (h) a power
surge or failure at the Designated Location.         e. Exclusion of Alternative
Remedies; Damages. The remedies specifically set forth herein are Licensee’s
sole and exclusive remedies for breach of warranty by Licensor. EXCEPT FOR THE
PARTIES’ INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS AGREEMENT AND
CONFIDENTIALITY OBLIGATIONS SET FORTH IN THIS AGREEMENT, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES OF ANY
SORT, EVEN IF THE PARTY HAS BEEN ADVISED OR SHOULD HAVE KNOWN OF THE POSSIBILITY
OF SUCH DAMAGES, INCLUDING, WITHOUT LIMITATION, (a) ANY DAMAGES FOR LOST
PROFITS, OR (b) ANY DAMAGES RESULTING FROM LOSS OF USE OR LOSS OF DATA.

 

7. INDEMNITY.

 

  a. Indemnity by Licensor. Licensor, at its own expense, shall indemnify,
defend, and hold harmless, Licensee, its affiliates, officers, directors,
employees, agents, and other representatives from and against any judgments,
losses, damages, liabilities, costs or expenses (including, but not limited to,
reasonable attorneys’ fees and legal expenses) associated with or arising from
(i) any breach or claimed breach of Licensor’s representations and warranties
provided in this Agreement or from Licensor’s performance hereunder; (ii) any
tortious or negligent act or omission by Licensor, its agents and/or independent
contractors in connection with the performance or non-performance of this
Agreement and/or any services provided pursuant to this Agreement; and (iii) any
third party claim or action brought against Licensee or its Affiliates alleging
that the Licensed Product infringes or violate in any manner any intellectual
property right of any third party.

 

 7 

   

 

  b. Indemnity of Right of Use. Licensor shall defend or settle, at its own
expense, any claim made against Licensee that the Licensed Product, in whole or
in part, infringes any patent, published patent application, copyright, trade
secret, or other proprietary right, and Licensor shall indemnify and hold
harmless Licensee against any final judgment, including an award of attorneys’
fees, that may be awarded by a court against Licensee as a result of the
foregoing; provided, however, Licensee shall (a) give Licensor notice of such
claim within thirty (30) days of the date Licensee first knows or should know of
the claim and (b) provide Licensor with reasonable cooperation and all
information in Licensee’s possession related to said claim. Licensor shall have
sole control of the defense of such claims and all related settlement
negotiations. Reasonable out of pocket expenses incurred by Licensee in
providing assistance to Licensor in defense of such a claim shall be reimbursed
by Licensor.         c. Remedy for Claimed Infringement. If a claim is made that
the Licensed Product, or any portion thereof, infringes any patent, copyright,
trade secret, or other proprietary right, Licensor, at its sole expense, shall
either: (i) procure for Licensee the right to exercise the rights and licenses
granted hereunder with respect to the Licensed Product; (ii) modify the Licensed
Product to make it non infringing but continue to meet the Product
Specifications; (iii) replace the Licensed Product with equivalent but non
infringing software of like functionality that meet the Product Specifications;
or (iv) terminate this Agreement and refund the License Fees upon the return to
Licensor of the Licensed Product; provided, however, that the liability of
Licensor pursuant to this section shall be subject to the limitations set forth
in Section 6 of this Agreement, and Licensor shall have no liability for any
claim of infringement based on use of a superseded or altered release of the
Licensed Product if the infringement would have been avoided by the use of the
most current, unaltered release of the Licensed Product which is available to
Licensee either during the Warranty Period.         d. Limitation of Licensor’s
Infringement Indemnity. Licensor shall have no liability to Licensee or any
assignee, transferee, or sublicensee of Licensee for any claim of infringement
that is based upon (i) any combination of the Licensed Software with software
not supplied by or authorized by Licensor if such claim would have been avoided
but for such combination, or (ii) any modifications to the Licensed Software
(other than Releases provided by Licensor or otherwise approved by Licensor).

 

 8 

   

 

  e. Indemnification Process. If any claim is made by a third party in respect
to which indemnity may be sought by Licensee pursuant to the provisions of this
Section 7, Licensee shall promptly notify Licensor in writing, specifying the
nature of the third-party actions and the total monetary amount or other relief
sought therein. Licensee shall reasonably cooperate with Licensor at Licensor’s
expense in such action. Licensor shall undertake to conduct all the proceedings
and negotiations in connection therewith, assuming full responsibility for the
defense, and shall also undertake all other required steps or proceedings to
settle or defend any such action, including the employment of counsel which
shall be reasonably satisfactory to Licensee, and the payment of all expenses.
Licensee shall have the right to employ its own expense separate counsel and
participate in the defense. Licensor shall obtain Licensee’s prior written
consent to any settlement of an indemnified claim, and such consent shall not be
unreasonably withheld.

 

8. TERMINATION AND DEFAULT.

 

  a. Termination by Licensor. Licensor may terminate this Agreement and the
license granted to Licensee herein upon the occurrence of any of the following
events:

 

  i. Licensee breaches any material obligation of Licensee under this Agreement
and such breach is not cured within thirty (30) days of Licensee’s receipt of
written notice thereof from Licensor;         ii. Licensor becomes or is
declared insolvent or bankrupt; (ii) is the subject of a voluntary or
involuntary bankruptcy or other proceeding related to its liquidation or
solvency, which proceeding is not dismissed within ninety (90) calendar days
after its filing; (iii) ceases to do business in the normal course; or (iv)
makes an assignment for the benefit of creditors. This Agreement shall terminate
immediately and automatically upon any determination by a court of competent
jurisdiction that either Party is excused or prohibited from performing in full
all obligations hereunder, including, without limitation, rejection of this
Agreement pursuant to 11 U.S.C. §365).

 

  b. Termination by Licensee. Licensor may terminate this Agreement and the
license granted to Licensee upon the occurrence of any of the following events:

 

  i. Licensor breaches any material obligation of Licensee under this Agreement
and such breach is not cured within thirty (30) days of Licensee’s receipt of
written notice thereof from Licensor, in which event Licensee shall be entitled
to a pro-rata refund of the License Fees paid to Licensor under this Agreement.

 

 9 

   

 

  ii. Licensor becomes or is declared insolvent or bankrupt; (ii) is the subject
of a voluntary or involuntary bankruptcy or other proceeding related to its
liquidation or solvency, which proceeding is not dismissed within ninety (90)
calendar days after its filing; (iii) ceases to do business in the normal
course; or (iv) makes an assignment for the benefit of creditors. This Agreement
shall terminate immediately and automatically upon any determination by a court
of competent jurisdiction that either Party is excused or prohibited from
performing in full all obligations hereunder, including, without limitation,
rejection of this Agreement pursuant to 11 U.S.C. §365).

 

  c. Remedies Upon Termination. In the event of any termination of this
Agreement:

 

  i. Licensee shall cease all further use of the Licensed Product, or any
portion thereof, in all forms and on all media and computer memory, and Licensee
shall promptly: (i) surrender and deliver the Licensed Product and all Copies
thereof to Licensor; or (ii) destroy all Copies of Licensed Product, including
backup and archival copies, and provide satisfactory evidence of such
destruction to Licensor within one (1) month following termination;         ii.
The Parties may cease performance of their obligations under this Agreement;    
    iii. The Parties shall promptly return, or the certify the destruction of,
all of the other Party’s Confidential Information; and         iv. If Licensee’s
right to use any Software is terminated for any reason whatsoever, Licensee
shall nevertheless be entitled to retain a copy of the Licensed Product for
archival purposes and/or to satisfy Licensee’s obligations under any applicable
law.

 

  d. Equitable Relief. The Parties acknowledge and admit that there may be no
adequate remedy at law for the failure of the other Party to comply with any of
the material terms and conditions of this Agreement, including, without
limitation, a failure to cease the use of the Licensed Product upon termination
of the license or a breach of the confidentiality provisions of Section 9, and
the Parties agree that, in the event of any such failure, the non-breaching
Party shall be entitled to equitable relief by way of temporary restraining
order, temporary injunction and permanent injunction and such other and further
relief as any court of competent jurisdiction may deem proper.

 

 10 

   

 

9. CONFIDENTIALITY.

 

  a. Confidential Information. As used in this Agreement, the term “Confidential
Information” means all information, including, but not limited to, the trade
secrets and know-how of the respective Parties, any information marked
“Confidential” or “Proprietary”, and in the case of Licensor, the Licensed
Product; provided, however, Confidential Information shall not mean any
information that:

 

  i. is known to the receiving Party at the time of disclosure by the disclosing
Party;         ii. is developed independently by the receiving Party without use
of the disclosing Party’s Confidential Information;         iii. is within, or
later falls within, the public domain without breach of this Agreement by the
receiving Party;         iv. is publicly disclosed with written approval of the
disclosing Party; or         v. becomes lawfully known or available to the
receiving Party without restriction from a source having the lawful right to
disclose the information without breach of this Agreement by the receiving
Party.

 

  b. In the event the receiving Party is legally requested or compelled in any
form to disclose any of the disclosing Party’s Confidential Information, the
receiving Party, unless prohibited by applicable law, shall provide the
disclosing Party with prompt written notice of such request, so that the
disclosing Party may seek a protective order or pursue other appropriate
remedies to protect the confidentiality of its information. If such protective
order or other remedy is not obtained, the receiving Party will furnish only
that portion of the Confidential Information which the receiving Party, upon the
opinion of its counsel, is legally required to furnish. The receiving Party will
reasonably assist the disclosing Party in its efforts to obtain a protective
order or other remedies to protect or limit the disclosure of the information
subject to the request.

 

 11 

   

 

  c. Each Party acknowledges that in the performance of this Agreement a Party
may receive Confidential Information from a disclosing Party and that, as
between the Parties, such Confidential Information is the exclusive property of
the disclosing Party. The receiving Party agrees to hold the Confidential
Information of the disclosing party in strict confidence in accordance with the
provisions of this Agreement. A receiving Party: (a) shall not permit its
employees or agents to remove any proprietary or other legends or restrictive
notices contained or included in any Confidential Information provided by the
disclosing Party; (b) shall not permit its employees or agents to copy or modify
any Confidential Information except as specifically authorized in this
Agreement; (c) shall not disclose any Confidential Information to a third party
without the prior written consent of the disclosing Party; (d) shall only use
the disclosing Party’s Confidential information for purposes of performing its
obligations under this Agreement, and shall not otherwise use the information
for its own benefit or for the benefit of any third party; and (e) agrees to
keep secure and maintain the Confidential Information of the disclosing Party in
a manner no less protective than that used to maintain the confidentiality of
the receiving Party’s own Confidential Information.         d. Limitation on
Disclosure. A receiving Party may disclose Confidential Information to its
employees or agents under the control and direction of the receiving Party only
in the normal course of business and on a need to know basis within the scope
and purpose of this Agreement. Provided, however, prior to any disclosure all
such agents shall have entered into written agreements with the receiving Party
requiring such agents to treat and use all such Confidential Information in a
manner consistent with the terms and conditions of this Agreement. Except as
expressly set forth herein, no licenses under any patent, copyright or other
intellectual property rights of either Party are granted.         e. Return of
Confidential Information. Upon any termination, cancellation, or rescission of
this Agreement, a receiving Party shall: (i) surrender and deliver all
Confidential Information of the other Party, including all copies thereof; or
(ii) destroy the Confidential Information and all copies thereof and provide
satisfactory evidence of such destruction to the disclosing Party within one (1)
month following termination.

 

10. GENERAL.

 

  a. Relationship of the Parties. The Licensor and Licensee are and shall remain
independent contractors. Nothing herein shall be deemed to establish a
partnership, joint venture, or agency relationship between the Licensor and
Licensee. Neither Licensor nor Licensee shall have the right to obligate or bind
the other in any manner to any third party.

 

 12 

   

 

  b. Successors and Assigns. This Agreement shall be binding on and shall inure
to the benefit of the parties hereto, and their heirs, administrators,
successors, and assigns.         c. Notices. All notices required to be given
pursuant to this Agreement shall be transmitted either by (i) delivery in
person, (ii) electronic mail, (iii) certified mail, return receipt requested, or
(iv) overnight mail, addressed to the Party to be notified at the following
address or to such other address (or person) as such Party shall specify by like
notice hereunder:

 

If to Licensor:

 

ABCG Holdings Ltd.

Level 2, Palazzo Ca’ Brugnera, Valley Road,

B’Kara, BKR 9024, Malta, EU

 

If to Licensee:

 

UNEEQO, Ltd.

20-22 Wenlock Road

London, N1 7GU, United Kingdom

 

If to Parent Company:

 

UNEEQO, Inc.

123 West Nye Lane, Suite 129

Carson City, NV 89706

 

  d. Compliance with Laws. Each Party shall comply with all applicable state,
federal and local laws, executive orders and regulations in the performance of
its obligations under this Agreement.         e. Headings. The headings and
captions appearing in this Agreement have been inserted for the purposes of
convenience and ready reference only and do not purport to and shall not be
deemed to define, limit or extend the scope or intent of the provisions to which
they appertain.         f. Form. Where the context so admits, words and
expressions appearing in the singular in this Agreement may be interpreted in
the plural, and vice versa.

 

 13 

   

 

  g. Integration. This Agreement, including the Schedules attached hereto and
incorporated herein, constitutes the entire agreement between the Parties and
supersedes all prior agreements and understandings between them, whether written
or oral, between them relating to the subject matter of this Agreement.        
h. Modification or Amendment. No modification to, amendment of, or other change
in this Agreement shall be binding on any Party unless it is in writing and
signed by authorized representatives of each Party.         i. Waiver. No waiver
of any provision of this Agreement shall be effective unless made in writing and
signed by the waiving Party, nor shall any such waiver, if made, constitute a
waiver of any subsequent breach of the same or of any other provision of this
Agreement.         j. Force Majeure. Neither Party shall be liable to the other
by reason of any failure of performance hereunder if such failure arises out of
causes beyond such Party’s reasonable control, despite the reasonable efforts,
and without the fault or negligence of such Party. A Party experiencing such an
event shall give as prompt notice as possible under the circumstances.        
k. Fees and Expenses. If either Party institutes an action to enforce this
Agreement or any of its terms, the prevailing Party shall also be entitled to
recover all of its costs, expenses and reasonable attorneys’ fees.         l.
Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed to be an original, and all such counterparts shall
constitute but one instrument.         m. Authority to Contract. Each Party
represents that it has the full power and authority to enter into this Agreement
and to convey the rights herein conveyed.         n. Governing Law. This
Agreement shall be construed in accordance with and governed by the substantive
laws of the United Kingdom. The Parties hereby agree that the United Nations
Convention on Contracts for the International Sale of Goods will not apply to
this Agreement. All disputes hereunder shall be resolved in the applicable
courts of the United Kingdom. The parties consent to the jurisdiction of such
courts, agree to accept service of process by mail, and waive any jurisdictional
or venue defenses otherwise available.         o. Severability. If any provision
of this Agreement is held invalid or unenforceable under any applicable law,
such invalidity or unenforceability will not affect any other provision of this
Agreement that can be given effect without the invalid or unenforceable
provision, and this Agreement shall be construed as if said invalid or
unenforceable provision had not been contained herein.

 

 14 

   

 

  p. Negotiation. This Agreement is the result of negotiation between the
Parties and, accordingly, shall not be construed more strongly for or against
either Party regardless of which Party was more responsible for the preparation
of this Agreement or any portion thereof.         q. Remedies Cumulative. The
rights and remedies of Licensor and Licensee under this Agreement shall be
cumulative and in addition to all other rights and remedies available at law and
in equity.

 

[SIGNATURE PAGE FOLLOWS]

 

 15 

   

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate by their duly authorized corporate officers as of the day and year
first above written.

 

Licensor:       ABCG HOLDINGS LTD.         By: /s/ Barend Chris Greyling   Name:
Barend Chris Greyling   Title: CEO         Date: June 10, 2016         Licensee:
      UNEEQO LTD.         By: /s/ Barend Chris Greyling   Name: Barend Chris
Greyling   Title: President         Date: June 10, 2016         Parent Company:
      UNEEQO, INC.         By: /s/ Barend Chris Greyling   Name: Barend Chris
Greyling   Title: President         Date: June 10, 2016  

 

 16 

   

 

Schedule A

 

LICENSED SOFTWARE

 

The business of conceiving, designing, developing and deploying innovative,
cross platform/ cross network Instant Messaging (or other emerging Messaging
technologies) products, platforms, networks and services as may be required, now
and in the future to support corporate, consumer and OEM customers wishing to
communicate in close to real time with other people regardless of the messaging
applications in use. The primary growth target market will focus on mobile
devices, smartphones and wearable technology, gaming platforms as well as
catering for more traditional internet access devices, such as desktops, laptops
and netbooks. In future other potential markets are envisaged to include IP TV
and Smart TV which offer limited capability today but which are ubiquitous.

 

To conceive, design, develop and utilise innovative methods and processes and
business models to achieve optimum monetisation of the Instant Messaging
platform by offering companies and advertising agencies or other intermediaries
a novel digital advertising capability and a way to have their sequential
marketing messages carried natively and in a non-disruptive manner during
dialogue between individuals using IM applications and networks. The Company
will offer a unique business benefit to consumers by enabling them to spend real
credits.

 

In conjunction with the corporate advertisers, the Company’ offering is
inter-linked with innovative customer loyalty and reward schemes and systems for
its consumer customers, accumulating credits based on selecting ‘Sponsors’ and
usage of the Company’s Instant Messaging / cross Application service platform
and for redeeming earned credits in a wide range of ways, with a direct monetary
value to the consumers. This includes the unique ability to offer consumers a
specific ‘Opt In’ choice to receive messages from personally selected companies
that they wish to have sponsoring their messages and from whom they wish to
receive marketing offers and which are age appropriate.

 

To offer consumers the choice of Instant Messaging applications that suit them
best, now and in future, without the requirement to utilise IM aggregation
products or move to our own offering.

 

To offer consumers, who do not wish to receive any ‘Sponsor’ messages or offers,
a paid for service for a modest periodic subscription charge which will also
offer the value-add of not requiring the opening and closing of various
applications, nor the acquisition of IM aggregation products.

 

To conceive, design, develop and implement a ‘plug in’ or ‘button’ that can be
utilised by other application providers wishing to add a wide spectrum IM
capability to their own customers without leaving their own applications.

 

To conceive, design, develop and implement a unique user identification system,
incorporating key user attributes such as geographic location, sex, age and so
on that will form the basis for additional products, solutions and services in
future, including but not limited to VOIP and Video over IP.

 

 17 

   

 

